DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10989917 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed over the prior art of record.
Independent claim 1 is allowed since the claim recites a head up display module for a motor vehicle, comprising: a picture generation unit configured to emit a light field; and a plurality of linear polarizers arranged in a stack, a first of the linear polarizers being configured to receive the light field from the picture generation unit, a last of the linear 
Claims 2-7 are allowed as being dependent upon aforementioned independent claim 1.
Independent claim 8 is allowed since the claim recites a head up display module for a motor vehicle, comprising: a picture generation unit configured to emit light; and a plurality of linear polarizers having optically transparent material between adjacent ones of said linear polarizers, wherein the optically transparent material matches an index of refraction of adjacent said linear polarizers, the linear polarizers being configured to: receive the light from the picture generation unit; sequentially change a linear polarization direction of the received light; and emit the light with a changed linear polarization direction.
Claims 9-14 are allowed as being dependent upon aforementioned independent claim 8.
Independent claim 15 is allowed since the claim recites a head up display module for a motor vehicle, comprising: a picture generation unit configured to emit light; and a plurality of linear polarizers having optically transparent material between adjacent ones of said linear polarizers, wherein the optically transparent material matches an index of refraction of adjacent said linear polarizers, the linear polarizers being configured to: 
Claims 16-20 are allowed as being dependent upon aforementioned independent claim 15.
The closest prior art by Finger (US Doc. No. 20130279016) discloses a HUD for a vehicle including multiple linear polarizers with intervening layers in between the linear polarizing layers.  Finger does not disclose a head up display module for a motor vehicle, comprising: a picture generation unit configured to emit a light field; and a plurality of linear polarizers arranged in a stack, a first of the linear polarizers being configured to receive the light field from the picture generation unit, a last of the linear polarizers being configured to emit the light field, the linear polarizers being configured to change a linear polarization direction of the light field, wherein each pair of adjacent said linear polarizers has a respective gap between the pair of adjacent said linear polarizers, each said gap being filled with optically transparent material, and the optically transparent material matches an index of refraction of adjacent said linear polarizers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694